Citation Nr: 1760307	
Decision Date: 12/27/17    Archive Date: 01/02/18

DOCKET NO.  14-09 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to special monthly compensation (SMC) based on the need for aid and attendance or housebound status.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

Scott W. Dale, Counsel


INTRODUCTION

The Veteran had active service from March 1981 to March 1985.

This matter comes before the Board of Veterans' Appeals (Board) from a May 2012 rating decision of the above Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  The Veteran expressed disagreement with that decision in a timely fashion, and the present appeal ensued.  

In her March 2014 substantive appeal, the Veteran requested to present oral testimony to a member of the Board at a videoconference hearing.  In response, the RO scheduled the Veteran for a hearing at the RO in February 2017.  However, one week before the hearing was to take place, the Veteran submitted a statement reflecting that she no longer wished to participate in such a hearing.  Neither the Veteran nor her accredited representative has requested that the hearing be rescheduled, as such, the Veteran's prior hearing request is deemed withdrawn, and the Board may adjudicate the issue on appeal without prejudice to the Veteran.  See 38 C.F.R. § 20.704 (d) (2017).  

The issue on appeal was erroneously readjudicated, and denied, by the RO in a February 2015 rating decision; however, because the Veteran had already perfected an appeal to the Board at that time, the February 2015 readjudication does not affect the Board's jurisdiction of this matter.  As such, it is appropriate for the Board to proceed without prejudice to the Veteran.  

Referred issues

Based on a statement from a VA physician and the Veteran's failure to report to a PTSD examination, the RO proposed (1) a finding of incompetency, (2) a rating reduction for service-connected PTSD from 100 percent to zero percent, and (3) discontinuance of Dependents' Educational Assistance (DEA) benefits under 38 U.S.C. Chapter 35.  Based on subsequent evidence submitted by the Veteran, the RO withdrew the proposed finding of incompetency in a February 2017 rating decision.  However, although there is no evidence in the electronic file of unresolved actions, it appears that the proposals to reduce and discontinue the Veteran's benefits remain open and pending.  As these issues are not inextricably intertwined with the issue currently before the Board, the Veteran is not prejudiced by the Board's actions, herein.  Nonetheless, the issues of (1) a proposed rating reduction for service-connected PTSD from 100 percent to zero percent, and (2) a proposed discontinuance of DEA benefits under 38 U.S.C. Chapter 35 are referred to the RO for whatever development and/or adjudication is appropriate. 


FINDING OF FACT

The Veteran is in need of regular aid and attendance of another person for certain activities of daily living due to her service-connected disabilities.


CONCLUSION OF LAW

The criteria for an award of special monthly compensation based on the need for the regular aid and attendance of another person have been met.  38 U.S.C.A. §§ 1114, 5107 (West 2014); 38 C.F.R. §§ 3.350, 3.352 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is seeking SMC based on the need for regular aid and attendance or by reason of being housebound.  Her service-connected disabilities and the associated ratings assigned thereto are: posttraumatic stress disorder (PTSD), rated 100 percent disabling; and degenerative disease of lumbar spine, rated 40 percent disabling.  

Increased compensation at the aid and attendance rate is payable when a veteran is helpless or so nearly helpless as the result of service-connected disability that he/she requires the regular aid and attendance of another person.  38 U.S.C.A. § 1114(l) (West 2014); 38 C.F.R. § 3.350(b) (2017).  To establish a need for regular aid and attendance, the veteran must, as a result of service-connected disability, (1) be blind or so nearly blind as to have corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to 5 degrees or less; (2) be a patient in a nursing home because of mental or physical incapacity; or (3) show a factual need for aid and attendance.  Id.

Determinations as to need for aid and attendance must be based on actual requirements of personal assistance from others.  In making such determinations, consideration is given to such conditions as the following: the inability of the claimant to dress or undress himself/herself or to keep himself/herself ordinarily clean and presentable; the frequent need of the adjustment of any special prosthetic or orthopedic appliance which by reason of the particular disability cannot be done without aid; the inability of the claimant to feed himself/herself through loss of coordination of the upper extremities or through extreme weakness; the inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from hazards or dangers incident to his daily environment.  38 C.F.R. § 3.352(a) (2017).

"Bedridden" will be a proper basis for the aid and attendance determination and is defined as that condition which, through its essential character, actually requires that the claimant remain in bed.  The fact that the claimant has voluntarily taken to bed or that a physician has prescribed rest in bed for the greater-or-lesser part of the day to promote convalescence or cure will not suffice.  It is not required that all of the disabling conditions enumerated above be found to exist before a favorable rating may be made.  The particular personal functions that the claimant is unable to perform should be considered in connection with his/her condition as a whole.  It is only necessary that the evidence establish that the claimant is so helpless as to need regular aid and attendance, not that there be a constant need.  Determinations that the veteran is so helpless, as to be in need of regular aid and attendance will not be based solely on an opinion that the claimant's condition is such as would require him/her to be in bed.  They must be based on the actual requirement of personal assistance from others.  38 C.F.R. § 3.352(a).  The performance of the necessary aid and attendance service by a relative of the claimant or other member of his/her household will not prevent the granting of the additional allowance.  38 C.F.R. § 3.352(c) (2017).


Analysis

The record reflects that the Veteran experiences severe orthopedic, neurologic, and psychiatric symptoms related to her service-connected PTSD and low back disabilities.  Further, it appears that these symptoms have increased in severity and frequency during the 5-year pendency of the current appeal, as evidenced by the RO's December 2013 rating decision, which increased the evaluation for the Veteran's service-connected low back disability, effective from April 16, 2013.  For these reasons, and in light of the medical evidence recounted below, the Board concludes that, resolving all doubt in the Veteran's favor, the criteria for an award of special monthly compensation based on the need for the regular aid and attendance of another person have been met.  

A report of a November 2011 QTC examination reflects that, while the Veteran could travel outside of her "immediate vicinity," she had the need of a cane for ambulation due to poor coordination and balance related to her service-connected low back disability.  While the Veteran was reportedly able to dress, groom, prepare meals, use the toilet, and self-feed, her day consisted of only those activities before it was necessary to sit and rest her low back for the rest of the day.  She reported being able to only travel 3 miles to the grocery store, which she did once each month.  The examiner opined that the Veteran was capable of managing disability benefit funds in her own best interests.  

In support of her appeal, the Veteran submitted an April 2012 Disability Benefits Questionnaire (DBQ) for Housebound Status or Permanent Need for Regular Aid and Attendance, which reflects that, only 5 months after the November 2011 VA examination, the Veteran needed daily assistance with preparing meals, managing medications, and managing her financial affairs secondary to the symptoms associated with her service-connected PTSD and low back disability.  She was able to walk for one block with the use of a cane and a back brace.  The examiner explained that the Veteran's severe level of impairment was due to orthopedic restrictions due to her service-connected low back disability and challenges in concentration and focus caused by insomnia resulting from her service-connected PTSD.  

The Veteran submitted another DBQ in support of her appeal in October 2014, which was completed by a different clinician than who performed the April 2012 DBQ.  The clinician stated that the Veteran's service-connected PTSD and low back disability resulted in her need for daily assistance with preparing meals, bathing, tending to hygiene, managing her medication, and managing her funds.  Her service-connected low back disability caused severe restrictions in walking, standing, and sitting, and she reported that she could only walk for one block with a cane due to severe pain and impairment of balance and coordination.  It was reported that she left her "immediate vicinity" only once per week.  

Further, a March 2015 DBQ for assessing the Veteran's PTSD evaluation reflected that her treating VA clinician reported that her service-connected PTSD, alone, resulted in total occupational and social impairment and the Veteran's inability to secure or maintain a gainful occupation.  Nonetheless, it was also opined that she was capable of managing her funds in her own best interests.  

The Veteran's copious VA treatment records from the Augusta VA Medical Center (VAMC) mirror the steady progression, and resulting restrictions, of the Veteran's PTSD and low back symptomatology during the pendency of the appeal.  

Resolving any doubt in the Veteran's favor, the Board concludes the evidence supports special monthly compensation based on a need for regular aid and attendance of another person.  38 U.S.C.A. § 5107(b).  Although the October 2014 DBQ, noted above, includes consideration of a few disabilities that are not service-connected, the record shows that service-connected disabilities contribute to the Veteran's need for assistance with activities of daily living.  Furthermore, it is not possible to distinguish the extent to which only the service-connected disabilities contribute need for aid and attendance.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).

The grant of special monthly compensation based on aid and attendance effectively renders moot the issue of entitlement to special monthly compensation on the basis of being housebound, since special monthly compensation based on aid and attendance is the higher benefit and is payable at a higher rate.


ORDER

Special monthly compensation based on the need for aid and attendance is granted.




____________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


